— Determination of the respondent dated August 1, 1990, which found that petitioners demonstrated untrustworthiness and incompetency to act as a real estate broker and real estate agent within the contemplation of article 12-A of the Real Property Law and suspended the real estate brokerage licenses of petitioners Short Term Housing, Inc. (Short Term) and Vincenza Garcia for three months unless they each paid the Department of Licensing a $1,000 penalty, and suspended their licenses indefinitely unless they refunded to the subtenant and his employer certain sums paid as commissions, is unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Bruce Wright, J.], entered November 27, 1990), is dismissed, without costs.
There is substantial evidence on this record to find that petitioners rented a rent stabilized apartment to a client at a rate above the 10% statutory limit in violation of New York State Emergency Tenant Protection Regulations (9 NYCRR) § 2505.7, and accepted commissions thereon. The Department of State, following a hearing, determined that petitioners Short Term and Garcia were aware that the rent charged was illegal. Where a real estate company is aware that one of its agents demonstrated untrustworthiness and then accepts a portion of a brokerage fee, the wrongdoing is imputed to the *620company, and the determination to suspend the licenses and fine them until a commission is returned, is proper. (Partridge Real Estate Co. v Cuomo, 69 AD2d 849.)
We have considered the other issues raised by petitioners and find them to be without merit. Concur — Sullivan, J. P., Milonas, Wallach and Kassal, JJ.